     Case 8:19-cv-01156-DSF-E Document 1 Filed 06/11/19 Page 1 of 25 Page ID #:1



1      Daniel G. Shay (SBN 250548)
       DanielShay@TCPAFDCPA.com
2      LAW OFFICE OF DANIEL G. SHAY
3      2221 Camino Del Rio South, Ste 308
       San Diego, CA 92108
4      Telephone: (619) 222-7429
5      Facsimile: (866) 431-3292

6      Attorney for Plaintiff
7
8
9                                  UNITED STATES DISTRICT COURT

10                             CENTRAL DISTRICT OF CALIFORNIA

11
                                               )
12     CAROL A. WOODARD, Individually          )       CASE NO.
13     and On Behalf of All Others Similarly   )
       Situated,                               )       CLASS ACTION COMPLAINT FOR
14                                             )       DAMAGES
15                    Plaintiff,               )
                                               )       1. VIOLATIONS OF INFORMATION
16                                             )       PRACTICES ACT, CAL. CIV. CODE
17     vs.                                     )       1798.80, ET SEQ.
                                               )
18                                             )       2. VIOLATIONS OF CALIFORNIA’S
19                                             )       FALSE ADVERTISING LAW, BUS. &
       FIRST AMERICAN FINANCIAL                )       PROF. CODE 17500, ET SEQ.
20     CORPORATION and FIRST                   )
21     AMERICAN TITLE COMPANY,                 )       3. VIOLATION OF CALIFORNIA’S
                                               )       UNFAIR COMPETITION LAW, BUS.
22                    Defendant.               )       & PROF. CODE 17200, ET SEQ.
23                                             )
                                               )       4. BREACH OF CONTRACT
24                                             )
25                                             )       5. NEGLIGENCE
                                               )
26                                             )       JURY TRIAL DEMANDED
27                                             )
28
                                                   1
       Class Action Complaint for Damages
     Case 8:19-cv-01156-DSF-E Document 1 Filed 06/11/19 Page 2 of 25 Page ID #:2



1                                               INTRODUCTION

2
       1.    Carol Woodard (“Plaintiff”) brings this action for damages and any other
3
             available legal or equitable remedies, resulting from the illegal actions of
4
             Defendants First American Financial Corporation and First American Title
5
             Company (Collectively “First American” or “Defendants”) and its present,
6
             former, or future direct and indirect parent companies, subsidiaries, affiliates,
7
             agents, and/or related entities, in negligently, and/or willfully violating numerous
8
             laws. Plaintiff alleges as follows upon personal knowledge as to herself and her
9
             own acts and experiences, and, as to all other matters, upon information and belief,
10
             including investigation conducted by her attorneys.
11
12                                          JURISDICTION AND VENUE
13     2.    Subject matter Jurisdiction is proper under the Class Action Fairness Act 28
14           U.S.C. § 1332(d) because this action has an amount in controversy of over $5
15           million, involving over 100 proposed class members, some of whom are from a
16           different state than Defendants.
17     3.    This Court may exercise personal jurisdiction over Defendants because they are
18           registered to do business and have their principal places of business in California.
19     4.    Venue is proper in the United States District Court for the Central District of
20           California pursuant to 28 U.S.C. § 1391 because Defendants are deemed to reside
21           in any judicial district in which they are subject to personal jurisdiction at the time
22           the action is commenced, and because Defendants’ contacts with this District are
23           sufficient to subject them to personal jurisdiction. Venue is also proper in this
24           District under 28 U.S.C. § 1391(b) because Defendants transact business here and
25           because Plaintiff has resided in this District at all times relevant to these claims
26           such that a substantial part of the events giving rise to Plaintiff’s causes of action
27           against Defendants occurred within this judicial district.
28
                                                      2
       Class Action Complaint for Damages
     Case 8:19-cv-01156-DSF-E Document 1 Filed 06/11/19 Page 3 of 25 Page ID #:3



1                                              PARTIES
       5.    Plaintiff is, and at all times mentioned herein was, an individual citizen and
2
             resident of the State of California, County of San Luis Obispo, in this judicial
3
             district.
4
       6.    Plaintiff is informed and believes, and thereon alleges, that Defendant First
5
             American Financial Corporation, and at all times mentioned herein was,
6
             incorporated in the State of Delaware, with a principal place of business and
7
             headquarters located within this District in the City of Santa Ana, State of
8
             California.
9
       7.    Plaintiff is informed and believes, and thereon alleges, that Defendant First
10
             American Title Corporation is a California Corporation with its principal place of
11
             business in Santa Ana, California.
12
13
                                     GENERAL FACTUAL ALLEGATIONS
14
       8.    Plaintiff incorporates by reference all of the above paragraphs of this complaint
15
             as if fully stated herein.
16
       9.    Upon information and belief, First American is the largest title insurance company
17
             in the United States with an estimated $5.3 billion per year in revenue derived
18
             from title insurance and other real estate closing services.
19
       10.   In carrying out its business, First American often emails a Uniform Resource
20
             Locator (“URL”)1 to customers so they can access their records, which First
21
             American maintains online.
22
23
24
25
       1
26       A Uniform Resource Locator, colloquially termed a web address, is a reference to a
       web resource that specifies its location within the internet and a mechanism for
27     retrieving it. For example, “https://www.pacer.gov/” is a URL.
28
                                                   3
       Class Action Complaint for Damages
     Case 8:19-cv-01156-DSF-E Document 1 Filed 06/11/19 Page 4 of 25 Page ID #:4



1      11.   Upon information and belief, records within these URL links include wire
2            transactions with bank account numbers, account statements, imaged drivers
3            licenses, and even internal corporate documents relating to small businesses.
4      12.   To alleviate consumers’ concerns about sharing PII with First American, First
5            American advertises its services as “being, secure, reliable, and affordable records
6            storage solutions” and it claims to provide “a complete document management
7            program aimed at mitigating risk.” 2
8      13.   First American also advertises that one of the benefits of using its services over
9            others is that it provides, “Secure access to files”3 and that it is “Committed to
10           Safeguarding Customer Information.”4
11     14.   Although First American touts itself as being an electronically secure service
12           provider, First American allowed a serious and easily detectable hole within its
13           online security for approximately the last 16 years. Consequently, more than 885
14           million confidential documents were accessible to any individual that knew any
15           URL produced since approximately 2003.
16     15.   For example, if a customer was sent a URL containing the number 000000076
17           within the URL, by changing the six to a seven an individual would be able to
18           view the next document for which a URL was created.
19     16.   Similarly, if a consumer modified the six to a five, an individual would be able to
20           see the document that First America created a link for before this individual.
21
22
23
       2
24      https://www.firstam.com/mortgagesolutions/solutions/cleanfile-solutions/document-
       management.html
25
       3
26      https://www.firstam.com/mortgagesolutions/solutions/foreclosure-reo/asset-closing-
       services.html
27
       4
        http://web.archive.org/web/20190525235150/https://www.firstam.com/privacy-
28     policy/index.htm
                                                    4
       Class Action Complaint for Damages
     Case 8:19-cv-01156-DSF-E Document 1 Filed 06/11/19 Page 5 of 25 Page ID #:5



1      17.       So long as an individual has the initial URL for any document created since 2003,
2                that individual would have the power to look at each and every of the 885 million
3                documents made within approximately the last 16 years.
4      18.       To make matters worse, First American does not destroy sensitive documents
5                after its services end, but instead stores information “indefinitely, including the
6                period after which any customer relationship has ceased.”5 Therefore, an
7                individual in 2019 could steal a customer’s PII from First American relating to
8                services it provided back in 2003.
9      19.       First American’s actions contradict and violate its written assurances to customers
10               that it, “will maintain appropriate … systems to protect against unauthorized
11               access to … the data we maintain.”6
12     20.       Such assurances led reasonable consumers to believe that the PII First American
13               collected from them would stay private.
14     21.       Due to the elementary nature of URLs, even a novice attacker could obtain PII
15               from First American.7
16     22.       Equally elementary is the ability to detect and remedy this weak spot in First
17               American’s security system. As one commentator noted, “even the most
18               elementary PEN test” would have found this data exposure.”8 A PEN test, also
19               called a penetration test, involves hiring a cybersecurity expert to look for and try
20               to exploit vulnerabilities in the company’s privacy and security configurations.
21
22
23     5
           Id.
24
       6
        Id.
25     7
        https://krebsonsecurity.com/2019/05/first-american-financial-corp-leaked-hundreds-
26     of-millions-of-title-insurance-records/.
27     8
        https://krebsonsecurity.com/2019/05/first-american-financial-corp-leaked-hundreds-
28     of-millions-of-title-insurance-records/comment-page-1/#comments

                                                       5
       Class Action Complaint for Damages
     Case 8:19-cv-01156-DSF-E Document 1 Filed 06/11/19 Page 6 of 25 Page ID #:6



1      23.       Other commentators have opined that a routine “application security test” would
2                have exposed this vulnerability.9
3      24.       First American’s disregard over several years for even the most fundamental of
4                cyber security measures not only has rendered consumers’ PII accessible to the
5                general public, but demonstrates that First American misrepresented its services
6                as being secure.
7      25.       Plaintiff in the years of 2018 and 2019 purchased and sold residential properties
8                in conjunction with Defendants.
9      26.       Plaintiff’s most recent purchase of a residential property occurred in February of
10               2019 with an estimated closing date of March 1, 2019.
11     27.       In the process of purchasing properties, Plaintiff utilized First American as the
12               title company, and in the process of utilizing First American’s services Plaintiff
13               provided First American with her personally identifiable information or (“PII”).
14     28.       Upon information and belief, Plaintiff’s PII was made publicly accessible on the
15               internet due to First American’s negligent use of URLs.
16     29.       Plaintiff relied upon First American’s representations that it would maintain
17               Plaintiff’s information securely, and reasonably expected that First American
18               would take reasonable measures to ensure data security of sensitive information.
19     30.       To ensure that that PII about California residents is protected, the California
20               legislature enacted California Civil Code § 1798.81.5. The creation of this bill
21               provided Plaintiff, and all other persons similarly situated within the United
22               States, a right to keep their personal information maintained by First American
23               confidential.
24     31.       Under this title, businesses, including First American, are required to implement
25               and maintain reasonable security procedures and practices appropriate to the
26
27
28     9
           Id.
                                                      6
       Class Action Complaint for Damages
     Case 8:19-cv-01156-DSF-E Document 1 Filed 06/11/19 Page 7 of 25 Page ID #:7



1            nature of the information, to protect the personal information from unauthorized
2            access, destruction, use, modification, or disclosure. Cal. Civ. Code § 1798.81.5.
3      32.   First American has neglected its duty to do so and has allowed any individual to
4            access its customers’ PPI, including, but not limited to, bank account numbers,
5            Social Security numbers, financial and tax records, and images of drivers’
6            licenses.
7      33.   Since 2003 First American’s cyber security has been substantially deficient,
8            resulting in a clear violation of Cal. Civ. Code § 1798.81.5, among other laws.
9      34.   Despite this clear failure of security of private information, First American
10           repeatedly advertised itself as a secure entity that maintained physical, electronic,
11           and procedural safeguards for consumers’ PPI it possessed.
12     35.   As of the filing of this complaint, First American has not provided Plaintiff with
13           any notice of the existence of the data breach.
14                                          CHOICE OF LAW
15     36.   The State of California has sufficient interest in the conduct at issue in this
16           complaint, such that California law may be uniformly applied to the claims of the
17           proposed Class.
18     37.   First American does substantial business in California, as its headquarters is
19           located in Santa Ana, California, and a significant portion of the proposed
20           Nationwide Class and Subclass are located in California. Moreover, First
21           American avails itself to California citizens by soliciting directly to them.
22     38.   In addition, the conduct that forms the basis for each and every Class and Subclass
23           member’s claims against First American emanated from First American’s
24           headquarters in Santa Ana, California, where—among other things—First
25           American stored customer information in its data center; First American set its
26           privacy and compliance policies and practices; and First American planned their
27           communications with Class and Subclass members.
28
                                                   7
       Class Action Complaint for Damages
     Case 8:19-cv-01156-DSF-E Document 1 Filed 06/11/19 Page 8 of 25 Page ID #:8



1      39.   The State of California also has the greatest interest in applying its law to Class
2            and Subclass members’ claims. California’s governmental interests include not
3            only compensating resident consumers under its consumer protection laws, but
4            also what the State has characterized as a “compelling” interest in using its laws
5            to regulate a resident corporation and preserve a business climate free of unfair
6            and deceptive practices. Diamond Multimedia Sys. v. Sup. Ct., 19 Cal. 4th 1036,
7            1064 (1999). Moreover, the State has expressly demonstrated an interest in
8            protecting California consumers’ personal information, as well as encouraging
9            California business to provide reasonable security to protect consumer
10           information. See Cal. Civ. Code § 1798.81.5(a)(1).
11     40.   If other states’ laws were applied to Class and Subclass members’ claims,
12           California’s interest in discouraging resident corporations from engaging in the
13           sort of unfair and deceptive practices alleged in this complaint would be
14           significantly impaired. California could not effectively regulate a company like
15           First American, which does business throughout the United States, if it can only
16           ensure remuneration for consumers from one of the 50 states affected by conduct
17           that runs afoul of its laws.
18                                  CLASS ACTION ALLEGATIONS
19     41.   Plaintiff brings this action on behalf of herself individually and on behalf of all
20           others similarly situated, pursuant to Federal Rule Civil Procedure 23(b)(1), (b)(2)
21           and/or (b)(3).
22     42.   The putative Class (“the Class”) that Plaintiff seeks to represent is composed of:
23
24                    All persons within the United States who utilized First
                      American’s services relating to a real estate transaction
25                    whose account First American made available with one or
26                    more document URL links since January 1, 2003 to the
                      present.
27
28
                                                   8
       Class Action Complaint for Damages
     Case 8:19-cv-01156-DSF-E Document 1 Filed 06/11/19 Page 9 of 25 Page ID #:9



1      43.   The putative Subclass (“the Subclass”) that Plaintiff seeks to represent is
2            composed of:
3
4                     All persons within California who utilized First American’s
                      services relating to a real estate transaction whose account
5                     First American made available with one or more document
6                     URL links since January 1, 2003 to the present.

7
       44.   Excluded from the Class and Subclass are any of Defendants’ officers, directors,
8
             employees, affiliates, legal representatives, attorneys, heirs, and assigns, and any
9
             entity in which Defendants have a controlling interest. Judicial officers presiding
10
             over this case, its staff, and immediate family members, are also excluded from
11
             the Class.
12
       45.   The members of the Class and Subclass are so numerous that joinder of all
13
             members is impracticable. While the exact number of the Class and Subclass
14
             members is unknown to Plaintiff at this time, such information can be ascertained
15
             through discovery from records maintained by Defendants.
16
       46.   There is a well-defined community of interest among the members of the Class
17
             and Subclass because common questions of law and fact predominate, Plaintiff’s
18
             claims are typical of the members of the Class, and Plaintiff can fairly and
19
             adequately represent the interests of the Class.
20
       47.   Common questions of law and fact exist as to all members of the Class and
21
             Subclass and predominate over any questions affecting solely individual members
22
             of the Class. Among the questions of law and fact common to the Class and
23
             Subclass are:
24
                  a. Whether Plaintiff and the Class and Subclass had their private and
25
                      confidential information shared through a publicly accessible URL since
26
                      January 1, 2003;
27
28
                                                   9
       Class Action Complaint for Damages
 Case 8:19-cv-01156-DSF-E Document 1 Filed 06/11/19 Page 10 of 25 Page ID #:10



1               b. Whether Defendants failed to implement and maintain reasonable security
2                   procedures and practices appropriate to the nature of the information, to
3                   protect the personal information from unauthorized access, destruction,
4                   use, modification, or disclosure as required by Cal. Civ. Code §
5                   1798.81.5(b);
6               c. Whether Plaintiff and the Class and Subclass are entitled to damages under
7                   Cal. Civ. Code § 1798.84(b); and
8               d. Whether Defendants’ claims and representations, as alleged herein, are
9                   untrue, misleading, and/or reasonably likely to deceive the average
10                  consumer;
11              e. Whether Defendants’ conduct violates California Civil Code §§ 1750, et
12                  seq.;
13              f. Whether Defendants’ advertising is false, untrue, or misleading within the
14                  meaning of California Business & Professions Code §§ 17500, et seq.;
15              g. Whether Defendants’ conduct is an unfair, fraudulent, or unlawful act or
16                  practice within the meaning of California Business & Professions Code §§
17                  17200, et seq.;
18              h. Whether Defendants’ advertising is unfair, deceptive, untrue or misleading
19                  within the meaning of California Business & Professions Code §§ 17200,
20                  et seq.;
21              i. Whether Defendants acted negligently or intentionally in making the
22                  misrepresentations alleged herein;
23              j. Whether Defendant, through its conduct, received money that, in equity
24                  and good conscience, belongs to Plaintiff and members of the Class;
25              k. Whether Plaintiff and the putative Class and Subclass members are entitled
26                  to equitable relief, including but not limited to restitution and/or
27                  disgorgement of ill-gotten gains; and
28
                                                 10
     Class Action Complaint for Damages
 Case 8:19-cv-01156-DSF-E Document 1 Filed 06/11/19 Page 11 of 25 Page ID #:11



1               l. Whether Plaintiff and the putative Class and Subclass members are entitled
2                   to injunctive relief as sought herein.
3    48.   Plaintiff’s claims are typical of those of the other Class and Subclass members
4          because Plaintiff, like every other Class and Subclass member, provided PII for
5          similar purposes and had her PII exposed through URLs that First American
6          created. Similarly, First American misled Plaintiff, like every other Class and
7          Subclass member, through the same or substantially similar misrepresentations
8          that it would maintain reasonable data security.
9    49.   Plaintiff will fairly and adequately protect the interests of the Class and Subclass.
10         Moreover, Plaintiff has no interest that is contrary to or in conflict with those of
11         the Class and Subclass they seek to represent during the Class and Subclass
12         Period.
13   50.   In addition, Plaintiff has retained competent counsel experienced in Class and
14         Subclass action litigation to further ensure such protection and intend to prosecute
15         this action vigorously.
16   51.   The prosecution of separate actions by individual members of the Class and
17         Subclass would create a risk of inconsistent or varying adjudications with respect
18         to individual members of the Class, which would establish incompatible standards
19         of conduct for the Defendants in the State of California and would lead to
20         repetitious trials of the numerous common questions of fact and law in the State
21         of California. Plaintiff knows of no difficulty that will be encountered in the
22         management of this litigation that would preclude its maintenance as a Class and
23         Subclass action. As a result, a Class and Subclass action is superior to other
24         available methods for the fair and efficient adjudication of this controversy.
25   52.   Proper and sufficient notice of this action may be provided to the Class and
26         Subclass members through direct mail and email.
27   53.   Moreover, the Class and Subclass members’ individual damages are insufficient
28         to justify the cost of litigation, so that in the absence of Class and Subclass
                                                   11
     Class Action Complaint for Damages
 Case 8:19-cv-01156-DSF-E Document 1 Filed 06/11/19 Page 12 of 25 Page ID #:12



1          treatment, Defendants’ violations of law inflicting substantial damages in the
2          aggregate would not be remedied without certification of the Class.
3    54.   Absent certification of this action as a Class and Subclass action, Plaintiff and the
4          members of the Class and Subclass will continue to be damaged by the
5          unauthorized release of their individual identifiable information.
6                                         CAUSES OF ACTION
7                                     FIRST CAUSE OF ACTION
8                     Violations of California Civil Code §§ 1798.80, Et Seq.
9
     55.   Plaintiff incorporates by reference all of the above paragraphs of this complaint
10
           as if fully stated herein.
11
     56.   Defendants are “businesses” within the meaning of Cal. Civil Code § 1798.80(a).
12
     57.   The documentation that Defendants made available through the internet was
13
           personal information relating to Defendants’ internal customer account or for the
14
           purpose of using that information in transactions relating to Plaintiff’s and the
15
           Class’ accounts, such as documentation regarding wire transfers relating to a real
16
           estate transaction. Therefore, the information that Defendants “owned” or
17
           “licensed” the information that it made available through online URLs as defined
18
           by Cal. Civil Code § 1798.81.5(a)(2).
19
     58.   Other documentation of Plaintiff and Class and Subclass members that
20
           Defendants made available online were, among other things, imaged driver’s
21
           licenses produced in the process of Defendants’ services. Such information
22
           constitutes information that Defendants “maintain” as defined by Cal. Civil Code
23
           § 1798.81.5(a)(2).
24
     59.   All of this information that Defendants own, license, or maintain constitutes
25
           “personal information” as defined by 1798.80(e) and 1798.81.5(d), as it contained
26
           each Plaintiff’s and Class and Subclass members’ name, signature, Social
27
           Security number, address, telephone number, driver’s license or state
28
                                                 12
     Class Action Complaint for Damages
 Case 8:19-cv-01156-DSF-E Document 1 Filed 06/11/19 Page 13 of 25 Page ID #:13



1          identification card number, insurance policy number, education, employment,
2          employment history, bank account number, credit card number, debit card
3          number, or any other financial information.
4    60.   Plaintiff and Class and Subclass members are natural persons that provided
5          personal information to Defendants for its title insurance and closing services, and
6          are therefore “Customers” as defined by Cal. Civil Code § 1798.80(c).
7    61.   The breach of the personal information of thousands of Defendants’ current and
8          former customers was a “breach of the security system” of Defendants as defined
9          by Civil Code section 1798.82(g).
10   62.   By failing to implement reasonable security measures appropriate to the nature of
11         the personal information of its current and former customers as described above,
12         Defendants violated Civil Code section 1798.81.5.
13   63.   In addition, by failing to immediately notify all affected current and former
14         customers that their personal information had been acquired (or was reasonably
15         believed to have been acquired) by unauthorized persons in the Data Breach,
16         Defendants violated Civil Code section 1798.82 of the same title.
17   64.   Defendants’ failure to immediately notify its customers of the breach caused
18         Plaintiff and Class and Subclass members to suffer damages because they have
19         lost the opportunity to immediately: (i) buy identity protection, monitoring, and
20         recovery services; (ii) flag asset, credit, and tax accounts for fraud, including
21         reporting the theft of their Social Security numbers to financial institutions, credit
22         agencies, and the Internal Revenue Service; (iii) purchase or otherwise obtain
23         credit reports; (iv) monitor credit, financial, utility, explanation of benefits, and
24         other account statements on a monthly basis for unrecognized credit inquiries,
25         Social Security numbers, home addresses, charges, and/or medical services; (v)
26         place and renew credit fraud alerts on a quarterly basis; (vi) routinely monitor
27         public records, loan data, or criminal records; (vii) contest fraudulent charges and
28         other forms of criminal, financial and medical identity theft, and repair damage to
                                                 13
     Class Action Complaint for Damages
 Case 8:19-cv-01156-DSF-E Document 1 Filed 06/11/19 Page 14 of 25 Page ID #:14



1          credit and other financial accounts; and (viii) take other steps to protect
2          themselves and recover from identity theft and fraud, such as buying identity theft
3          insurance, which is an out-of-pocket cost.
4    65.   As First American violated Civil Code sections 1798.81.5 and 1798.82, First
5          American “may be enjoined” under Civil Code section 1798.84(e).
6    66.   Plaintiff requests that the Court enter an injunction requiring Defendants to
7          implement and maintain reasonable security procedures to protect its customers’
8          personal information, including, but not limited to, ordering that Defendant: (1)
9          engage third-party security auditors/penetration testers as well as internal security
10         personnel to conduct testing consistent with prudent industry practices, including
11         simulated attacks, penetration tests, and audits on Defendants’ systems on a
12         periodic basis; (2) engage third-party security auditors and internal personnel to
13         run automated security monitoring consistent with prudent industry practices; (3)
14         audit, test, and train its security personnel regarding any new or modified
15         procedures; (4) purge, delete and destroy, in a secure manner, employee data not
16         necessary for its business operations; (5) conduct regular database scanning and
17         securing checks consistent with prudent industry practices; (6) periodically
18         conduct internal training and education to inform internal security personnel how
19         to identify and contain a breach when it occurs and what to do in response to a
20         breach consistent with prudent industry practices; (7) receive periodic compliance
21         audits by a third party regarding the security of the computer systems Defendants
22         use to store the personal information of its current and former employees; (8)
23         meaningfully educate its current and former employees about the threats they face
24         as a result of the loss of their PII to third parties, as well as the steps they must
25         take to protect themselves; and (9) provide ongoing identity theft protection,
26         monitoring, and recovery services to Plaintiff and Class and Subclass members.
27   67.   Plaintiff further requests that the Court order Defendants to (1) identify and notify
28         all members of the Class and Subclass who have not yet been informed of the
                                                 14
     Class Action Complaint for Damages
 Case 8:19-cv-01156-DSF-E Document 1 Filed 06/11/19 Page 15 of 25 Page ID #:15



1          Data Breach; and (2) notify affected current and former employees of any future
2          data breaches by email within 24 hours of Defendants’ discovery of a breach or
3          possible breach and by mail within 72 hours.
4    68.   As a result of Defendants’ violations of Civil Code §§ 1798.81.5 and 1798.82,
5          Plaintiff and members of the Class and Subclass have incurred and will incur
6          damages, including but not necessarily limited to: (1) the loss of the opportunity
7          to control how their PII is used; (2) the compromise, publication, and/or theft of
8          their PII and the PII of their family members; (3) out-of-pocket costs associated
9          with the prevention, detection, insurance, and recovery from identity theft and/or
10         unauthorized use of financial and medical accounts; (4) lost opportunity costs
11         associated with effort expended and the loss of productivity from addressing and
12         attempting to mitigate the actual and future consequences of the breach, including
13         but not limited to efforts spent researching how to prevent, detect, contest and
14         recover from identity and health care/medical data misuse; (5) costs associated
15         with the ability to use credit and assets frozen or flagged due to credit misuse,
16         including complete credit denial and/or increased costs to use credit, credit scores,
17         credit reports and assets; (6) unauthorized use of compromised PII to open new
18         financial and/or health care or medical accounts; (7) tax fraud and/or other
19         unauthorized charges to financial, health care or medical accounts and associated
20         lack of access to funds while proper information is confirmed and corrected; (8)
21         the continued risk to their PII, which remain in Defendants’ possession and are
22         subject to further breaches so long as Defendants fail to undertake appropriate and
23         adequate measures to protect the PII in its possession; and (9) future costs in terms
24         of time, effort and money that will be expended, to prevent, detect, contest, and
25         repair the impact of the PII compromised as a result of the Data Breach for the
26         remainder of the lives of the Class and Subclass members.
27   69.   Plaintiff seeks all remedies available under Civil Code section 1798.84, including
28         actual and statutory damages, equitable relief, and reasonable attorneys’ fees.
                                                 15
     Class Action Complaint for Damages
 Case 8:19-cv-01156-DSF-E Document 1 Filed 06/11/19 Page 16 of 25 Page ID #:16



1          Plaintiff also seeks reasonable attorneys’ fees and costs under applicable law
2          including Federal Rule of Civil Procedure 23; California Code of Civil Procedure
3          § 1021.5; and Catalyst Theory.
4                                   SECOND CAUSE OF ACTION
5                   Violations of California’s False Advertising Law (“FAL”),
6                                 Bus. & Prof. Code §§ 17500, et seq.
7    70.   Plaintiff re-alleges and incorporates by reference all of the above paragraphs of
8          this Complaint as though fully stated herein.
9    71.   Plaintiff and Defendants are all “person[s]” as defined by California Business &
10         Professions Code § 17506.
11   72.   California Business & Professions Code § 17535 authorizes a private right of
12         action on both an individual and representative basis.
13   73.   As mentioned above, Defendants state that its services are secure, or some
14         variation of this, when, in fact, Defendants did not perform basic security tests,
15         which if it had, would have revealed a vulnerability in its security that has existed
16         for at least 16 years.
17   74.   These misrepresentations, acts, and non-disclosures by Defendants constitute
18         false and misleading advertising in violation of Business & Professions Code §§
19         17500, et seq.
20   75.   At all times relevant, Defendants’ advertising and promotion of its services was,
21         and is, untrue, misleading, and likely to deceive the reasonable consumer and the
22         public. In fact, Defendants did deceive Plaintiff and the putative Class and
23         Subclass members through its misrepresentations.
24   76.   Defendants engaged in the false and/or misleading advertising and marketing of
25         its services, as alleged herein, with the intent to directly or indirectly induce
26         consumers to purchase its services, which Defendants knew, or had reason to
27         know, did not contain the advertised benefits and strengths.
28
                                                  16
     Class Action Complaint for Damages
 Case 8:19-cv-01156-DSF-E Document 1 Filed 06/11/19 Page 17 of 25 Page ID #:17



1    77.   As Defendants knew or should have known that the representations and/or
2          omissions alleged herein were untrue or misleading, Defendants acted in violation
3          of California Business & Professions Code §§ 17500, et seq.
4    78.   Had Defendants truthfully advertised that its service as being unsecure as to make
5          its consumers’ data vulnerable to being captured by third parties, Plaintiff and the
6          putative Class and Subclass members would not have purchased the service,
7          would have paid less for the service, or would have purchased a different service
8          from another manufacturer.
9    79.   This false and misleading advertising of the service by Defendants present a
10         continuing threat to consumers, as such conduct is ongoing to this day.
11   80.   As a direct and proximate result of the aforementioned acts and omissions by
12         Defendant, Defendants received and continues to hold monies rightfully
13         belonging to Plaintiff and the putative Class and Subclass members, who were led
14         to purchase Defendants’ Product during the Class and Subclass Period.
15                                    THIRD CAUSE OF ACTION
16                Violations of California’s Unfair Competition Law (“UCL”),
17                            BUS. & PROF. CODE §§ 17200, ET SEQ.

18
     81.   Plaintiff re-allege and incorporate by reference all of the above paragraphs of this
19
           Complaint as though fully stated herein.
20
     82.   Plaintiff and Defendants are each a “person” as defined by California Business &
21
           Professions Code § 17201. California Business & Professions Code § 17204
22
           authorizes a private right of action on both an individual and representative basis.
23
     83.   “Unfair competition” is defined by Business and Professions Code § 17200 as
24
           encompassing several types of business “wrongs,” including: (1) an “unlawful”
25
           business act or practice, (2) an “unfair” business act or practice, (3) a “fraudulent”
26
           business act or practice, and (4) “unfair, deceptive, untrue or misleading
27
28
                                                 17
     Class Action Complaint for Damages
 Case 8:19-cv-01156-DSF-E Document 1 Filed 06/11/19 Page 18 of 25 Page ID #:18



1          advertising.” The definitions in § 17200 are drafted in the disjunctive, meaning
2          that each of these “wrongs” operates independently from the others.
3    84.   By and through Defendants’ conduct alleged in further detail above and herein,
4          Defendants engaged in conduct which constitutes unlawful, unfair, and/or
5          fraudulent business practices, and unfair, deceptive, untrue or misleading
6          advertising, as prohibited by California’s UCL.
7                                         A. “UNLAWFUL” P RONG
8    85.   Beginning in 2003, Defendants have committed acts of unfair competition,
9          including those described above, by engaging in a pattern of “unlawful” business
10         practices, within the meaning of Bus. & Prof. Code §§ 17200 et seq., by not
11         implement and maintain reasonable security procedures or providing notice after
12         a security breach as required by Cal. Civ. Code § 1798.80, et seq.
13   86.   Similarly, Defendants’ marketing, manufacturing, and distributing Defendants’
14         services in violation of California’s Consumers Legal Remedies Act, Civil Code
15         § 1759, et seq. and California’s False Advertising Law, Business & Professions
16         Code §§ 17500, et seq., as alleged herein.
17   87.   Defendants violated the above-referenced statutes by falsely representing its
18         service as being secure, when it in fact was not.
19   88.   By advertising, promoting, manufacturing, and selling its services in violation of
20         those California laws, Defendants engaged in a pattern of “unlawful” business
21         practices within the meaning of California’s UCL.
22                                         B. “UNFAIR” P RONG
23   89.   Beginning in 2003, Defendants committed acts of unfair competition as prohibited
24         by Bus. & Prof. Code §§ 17200, et seq.
25   90.   Had Plaintiff and the putative Class and Subclass members been informed that
26         Defendants’ services actually would place Plaintiff’s and the putative Class and
27         Subclass members’ personal information on the publicly accessible web, they
28
                                                   18
     Class Action Complaint for Damages
 Case 8:19-cv-01156-DSF-E Document 1 Filed 06/11/19 Page 19 of 25 Page ID #:19



1           would not have purchased the service, would have paid less for it, or would have
2           purchased a different product.
3    91.    In other words, Defendants earned the business of Plaintiff and the putative Class
4           and Subclass members by using deceptive advertising, which placed competitors
5           that had spent money on cyber security at a disadvantage.
6                                         C. “FRAUDULENT” P RONG
7    92.    Beginning in approximately 2003, Defendants engaged in acts of unfair
8           competition, including those described above and herein, in violation of Bus. &
9           Prof. Code §§ 17200, et seq., by engaging in a pattern of “fraudulent” business
10          practices within the meaning of Bus. & Prof. Code §§ 17200, et seq., by falsely
11          advertising its services as secure, when, in fact, the services were not secure as
12          explained above.
13   93.    Plaintiff reserves the right to allege further conduct that constitutes other
14          fraudulent business acts or practices.
15         D. “UNFAIR, DECEPTIVE, UNTRUE OR M ISLEADING ADVERTISING” PRONG
16   94.    Defendants’ advertising is unfair, deceptive, untrue, and/or misleading within the
17          meaning of Bus. & Prof. Code §§ 17200, et seq., in that consumers were led to
18          believe that Defendants’ service was secure, when it was not. As a consequence
19          of this, the service would need to be supplemented with other products to make
20          the complete proteins needed for the benefits advertised.
21   95.    Plaintiff and other such reasonable consumers were likely to be, and were in fact,
22          deceived and misled by Defendants’ advertising of its Product, as containing a
23          specific amount of daily value of protein.
24   96.    As a direct and proximate result of Defendants’ unlawful, unfair, and fraudulent
25          conduct described herein, Defendants received and continues to receive an unfair
26          competitive advantage and unearned commercial benefits at the expense of its
27          competitors and the public, who unwittingly provided money to Defendants based
28          on Defendants’ misleading representations.
                                                    19
     Class Action Complaint for Damages
 Case 8:19-cv-01156-DSF-E Document 1 Filed 06/11/19 Page 20 of 25 Page ID #:20



1    97.   Plaintiff and the putative Class and Subclass members suffered an injury in fact
2          because Plaintiff’s money was taken by Defendants as a result of Defendants’
3          false representations as set forth on its website.
4    98.   Such acts and omissions by Defendants are unlawful and/or unfair and/or
5          fraudulent, and constitute multiple violations of California’s UCL.
6    99.   Plaintiff reserves the right to identify additional violations by Defendants as may
7          be established through discovery.
8    100. In prosecuting this action for the enforcement of important rights affecting the
9          public interest, Plaintiff seeks the recovery of attorneys’ fees, which reward is
10         available to a prevailing Plaintiff in a Class and Subclass action such as this.
11
12                                  FOURTH CAUSE OF ACTION
                                          Breach of Contract
13
     101. Plaintiff re-alleges and incorporates by reference all of the above paragraphs of
14
           this Complaint as though fully stated herein.
15
     102. Plaintiff and Class and Subclass members entered into a contract with Defendants
16
           for the Defendants to provide title insurance or other closing services.
17
     103. Defendants included its privacy policy into the contract.
18
     104. Plaintiff and Class and Subclass members performed substantially all that was
19
           that was required under the contract with Defendant, or were excused from doing
20
           so.
21
     105. Defendants failed to perform its obligations under the contract, including by
22
           failing to provide adequate privacy, security, and confidentiality safeguards for
23
           Plaintiff’s and Class and Subclass members’ information and documents.
24
           Defendants therefore breached the contract.
25
     106. As a direct and proximate result of Defendants’ breach of contract, Plaintiff and
26
           Class and Subclass members did not receive the full benefit of the bargain.
27
28
                                                  20
     Class Action Complaint for Damages
 Case 8:19-cv-01156-DSF-E Document 1 Filed 06/11/19 Page 21 of 25 Page ID #:21



1          Instead, Plaintiff and Class and Subclass members received services that were less
2          valuable than described in the contracts.
3    107. Plaintiff and Class and Subclass members were damaged in an amount at least
4          equal to the difference in value between Defendants’ services with security and
5          Defendants’ actual insecure services.
6    108. As described in detail above, Plaintiff and Class and Subclass members have
7          suffered actual damages resulting from Defendants’ exposure of their personal
8          information. Moreover, said injury is continuing into the future.
9    109. Accordingly, Plaintiff and Class and Subclass members have been injured by
10         Defendants’ breach of contract and are entitled to damages and/or restitution, in
11         an amount to be proven at trial.
12
13                                    FIFTH CAUSE OF ACTION
                                            NEGLIGENCE
14
     110. Plaintiff realleges and incorporates by reference the allegations contained in each
15
           of the preceding paragraphs as if fully set forth herein.
16
     111. In collecting the financial and other personal information of its customers, First
17
           American undertook and owed Plaintiff and Class and Subclass members a duty
18
           to exercise reasonable care in safeguarding and protecting that information. This
19
           duty included, maintaining and testing First American’s security systems and
20
           taking other reasonable security measures to protect and adequately secure the PII
21
           of Plaintiff and Class and Subclass members from unauthorized access. Moreover,
22
           First American was under the duty to timely notify its former and current
23
           consumers that their information may have been accessed.
24
     112. First American owed a duty of care to Plaintiff and Class and Subclass members
25
           because they were foreseeable and probable victims of any inadequate security
26
           practices. It was foreseeable that if First American did not take reasonable security
27
28
                                                 21
     Class Action Complaint for Damages
 Case 8:19-cv-01156-DSF-E Document 1 Filed 06/11/19 Page 22 of 25 Page ID #:22



1          measures, the PII of Plaintiff and members of the Class and Subclass would be
2          stolen.
3    113. Major corporations like First American face a higher threat of security breaches
4          than smaller companies due in part to the large amounts of data they possess and
5          First American knew or should have known its security systems were inadequate.
6          Yet First American failed to take reasonable precautions to safeguard the
7          Plaintiff’s and the Class and Subclass members’ PII. Even worse, up to the filing
8          of this complaint Plaintiff have not be provided notice that their information may
9          have been accessed by third parties. Therefore, First American breached the duties
10         it owed to its current and former customers.
11   114. Under Cal. Civ. Code §§ 1798.80, et seq, First American was under a statutory
12         duty to protect its customer’s information and to notify their customers if this
13         information was compromised. Despite this, First American had below average
14         cyber security and it still has not provided any customers with notice of the data
15         compromise. Therefore, First American is negligent per se.
16   115. There is a very close connection between First American’s failure to employ
17         reasonable security protections of its current and former customers’ PII and the
18         injuries suffered by Plaintiff and Class and Subclass members. When individuals’
19         PII is exposed as occurred here, they are at risk for identity theft and need to
20         preventative measures.
21   116. But for First American’s failure to implement and maintain adequate security
22         measures to protect its customers’ PII and failure to monitor its systems to identify
23         suspicious activity, the PII of Plaintiff and Class and Subclass members would
24         not have been at risk of theft or stolen, Plaintiff and Class and Subclass members
25         would not have been injured, and Plaintiff and Class and Subclass members would
26         not be at a heightened risk of identity theft in the future.
27   117. First American has admitted that its current and former customers PII was
28         exposed as a result of their system. As a result of First American’s negligence,
                                                  22
     Class Action Complaint for Damages
 Case 8:19-cv-01156-DSF-E Document 1 Filed 06/11/19 Page 23 of 25 Page ID #:23



1          Plaintiff and members of the Class and Subclass have suffered and will suffer
2          injury, including but not necessarily limited to those listed above.
3    118. Plaintiff and the Class and Subclass are also entitled to damages and reasonable
4          attorneys’ fees and costs. Plaintiff also seeks reasonable attorneys’ fees and costs
5          under applicable law including Federal Rule of Civil Procedure 23; California
6          Code of Civil Procedure § 1021.5; and Catalyst Theory.
7    119. First American’s extensive advertising on the security of its systems shows that
8          First American understood the value this creates for a consumer. However, First
9          American was not running even the most basic of security tests.
10   120. Even after an individual named Ben Shoval notified First American of the hole
11         within its security, First American provided no response. Such actions
12         demonstrate that First American acted with a conscious and deliberate disregard
13         of the interests of others such that its conduct may be called willful or wanton.
14         Consequently, Plaintiff are also entitled to punitive damages.
15
16                                        PRAYER FOR RELIEF
            Wherefore, Plaintiff respectfully requests the Court grant Plaintiff the following
17
     relief against Defendant:
18
           •    That the Court determine that this action may be maintained as a Class and
19
                Subclass Action by certifying this case as a Class and Subclass Action as to
20
                the Class;
21
           •    That the Court appoint Plaintiff to serve as the Class and Subclass
22
                Representatives in this matter and appoint Plaintiff’s Counsel as Class and
23
                Subclass Counsel;
24
           • That Plaintiff and the Class and Subclass be awarded prejudgment interest,
25
               reasonable attorneys’ fees, and costs of suit pursuant to Code of Civil
26
               Procedure § 1021.5 and California Civil Code § 1780, and/or any other
27
               applicable law;
28
                                                 23
     Class Action Complaint for Damages
 Case 8:19-cv-01156-DSF-E Document 1 Filed 06/11/19 Page 24 of 25 Page ID #:24



1          • That First American’s wrongful conduct alleged herein be adjudged and
2              decreed to violate the statutes and laws asserted herein;
3          • That Plaintiff and the Class and Subclass be awarded injunctive relief
4              prohibiting such conduct in the future;
5                                     For The First Cause of Action
6                      Violations of California Civil Code §§ 1798.80, et seq.
7    121. Costs of Suit;
8    122. An award of actual damages according to proof per violation to each of the named
9          Plaintiff individually and to each member of the Class and Subclass pursuant to
10         Cal. Civ. Code § 1798.84(b); and
11   123. Any and all further relief that this Court deems just and proper.
12                                  For The Second Cause of Action
13                     Violations of Cal. Bus. & Prof. Code §§ 17500, et seq.
14   124. Costs of Suit;
15   125. Restitution and injunctive relief pursuant to Bus. & Prof. Code § 17203; and
16   126. recovery of reasonably attorney’s fees pursuant to, inter alia, California Code of
17         Civil Procedure § 1021.5; and,
18   127. Any and all further relief that this Court deems just and proper.
19                                  For The Third Cause of Action
20                     Violations of Cal. Bus. & Prof. Code §§ 17200, et seq.
21   128. Costs of Suit;
22   129. Restitution and injunctive relief pursuant to Bus. & Prof. Code § 17535; and
23   130. Recovery of reasonable attorneys’ fees pursuant to, inter alia, California Code of
24         Civil Procedure § 1021.5; and
25   131. Any and all further relief that this Court deems just and proper.
26   ///
27   ///
28   ///
                                                   24
     Class Action Complaint for Damages
 Case 8:19-cv-01156-DSF-E Document 1 Filed 06/11/19 Page 25 of 25 Page ID #:25



1                                   For The Fourth Cause of Action
2                                         Breach of Contract
3    132. Costs of Suit;
4    133. Actual damages as a result of the breach of contract;
5    134. Restitution from Defendants’ unjust enrichment; and
6    135. Recovery of reasonable attorneys’ fees pursuant to, inter alia, California Code of
7          Civil Procedure § 1021.5; and
8    136. Any and all further relief that this Court deems just and proper.
9                                    For The Fifth Cause of Action
10                                            Negligence
11   137. Costs of Suit;
12   138. Actual damages;
13   139. Punitive damages;
14   140. Recovery of reasonable attorneys’ fees pursuant to, inter alia, California Code of
15         Civil Procedure § 1021.5; and
16   141. Any and all further relief that this Court deems just and proper.
17
                                            TRIAL BY JURY
18
19
            Pursuant to the seventh amendment to the Constitution of the United States of
20
     America, Plaintiff is entitled to, and demands, a trial by jury on all counts so triable.
21
22   Date: June 11, 2019                               LAW OFFICES OF DANIEL G. SHAY

23                                             By: s/ Daniel G. Shay
24                                             Daniel G. Shay
                                               DanShay@TCPAFDCPA.com
25                                             2221 Camino Del Rio South, Suite 308
26                                             San Diego, CA 92108
                                               Telephone: (619) 222-7429
27                                             Facsimile: (866) 431-3292
28
                                                  25
     Class Action Complaint for Damages
